United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41699
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO ALBERTO RIVAS-MENDOZA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-01-CR-1388
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mario Alberto Rivas-Mendoza ("Rivas") appeals following his

guilty-plea conviction for being found in the United States after

deportation subsequent to an aggravated-felony conviction, in

violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2).   Rivas's guilty-

plea was taken by the magistrate judge and approved by the

district court after Rivas gave his written consent.     Rivas

argues that his conviction and sentence are void because a Rule

11 colloquy may never be delegated to a non-Article III

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41699
                                  -2-

magistrate judge.    He also argues for the first time on appeal

that the magistrate judge lacked jurisdiction to take his plea

because of the absence of a referral order from the district

court.   He concedes that these arguments are foreclosed by

circuit precedent but wishes to preserve the issues for Supreme

Court review.    Rivas correctly observes that his arguments are

foreclosed.     See United States v. Bolivar-Munoz, 313 F.3d 253,

256-57 (5th Cir. 2002), cert. denied, 123 S. Ct. 1642 (2003);

United States v. Dees, 125 F.3d 261, 266 (5th Cir. 1997).

     Rivas also argues that the sentencing provisions of 8 U.S.C.

§ 1326(b)(1) and (b)(2) are unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).    He concedes that this

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998), but he seeks to preserve the issue for Supreme

Court review.     Apprendi did not overrule Almendarez-Torres.   See

Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).    This court must follow the precedent

set in Almendarez-Torres "unless and until the Supreme Court

itself determines to overrule it."     Dabeit, 231 F.3d at 984

(internal quotation and citation omitted).

     AFFIRMED.